AO 245C (Rev. ) Amended Judgment in a Criminal Case                                                                     (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                             UNITED STATES DISTRICT COURT
                                                           __________  District
                                                                   District     of __________
                                                                            of Nevada
                UNITED STATES OF AMERICA                                           )    AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                          )
                                                                                   )    Case Number: 2:12-CR-0463-JCM-VCF-3
                 JACQUELINE LOUISA GENTLE                                          )
                                                                                        USM Number: 47456-048
                                            7/5/2016
                                                                                   )
Date of Original Judgment:                                                              Telia U Williams, AFPD
                                            (Or Date of Last Amended Judgment)
                                                                                   )    Defendant’s Attorney
                                                                                   )
Reason for Amendment:
✔ Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                  )
G                                                                                  )    G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                   )
                                                                                        G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                               Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                                   )
G   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                   )    G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
G   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                                   )
                                                                                   )    G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                                   )        G 18 U.S.C. § 3559(c)(7)
                                                                                        G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       4, 5, 7, 9, 10, 24, 25, 26 and 27 of the 3rd superseding indictment.
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense                                                                    Offense Ended                   Count
 18 USC § 641, 18 USC 2 Theft of Government Money and Aiding and Abetting                                                  2/11/2010                       4

 18 USC § 1542                        False Statement in Application for Passport                                          2/11/2010                       5
 18 USC § 911                         False Citizenship Claim                                                              2/11/2010                       7
       The defendant is sentenced as provided in pages 2 through                        8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s). Original, superseding and second superseding indictment along with the remaining counts of the 3rd superseding indictment are dismissed on the motion of the
G United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 1/4/2019
                                                                                Date of Imposition of Judgment


                                                                                        Signature of Judge
                                                                                         James C. Mahan, United States District Judge
                                                                                        Name and Title of Judge
                                                                                         January 15, 2019
                                                                                        Date
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                      Sheet 1A                                                (NOTE: Identify Changes with Asterisks (*))
                                                                          Judgment — Page      2        of        8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                      Offense Ended               Count
18 USC§1349, 1343                 Conspiracy to Commit Mail Fraud      2/11/2010                    9
18 USC § 1341                     Mail Fraud                           2/11/2010                    10
18 USC § 1028(a)(1)               Aggravated Identity Theft            2/11/2010                    24
18 USC § 911                      False Citizenship Claim              2/11/2010                    25
18 USC § 1544                     Misuse of a United States Passport   2/11/2010                    26
42 USC § 408(a)(7)(A)             Misuse of a Social Security Number   2/11/2010                    27
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                      Sheet 2 — Imprisonment                                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         3     of          8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
TIME SERVED.




G       The court makes the following recommendations to the Bureau of Prisons:




✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                    G      a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. /1) Amended Judgment in a Criminal CasH                                              (NOTE: Identify Changes with Asterisks (*))
         Sheet 3 - Supervised Release
                                                                                                                          Judgment - Page    4   of   8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:       2 years as to Counts 4, 5, 9, 10,
 26, 27; 1 year as to Counts 7, 24, and 25 all to run concurrent.
                                                       MANDATORY CONDITIONS
1.        You must not commit another federal, state or local crime.
2.        You must not unlawfully possess a controlled substance.
3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
          imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
                  G        The above drug testing condition is suspended, based on the court’s determination that you
                           pose a low risk of future substance abuse. (check if applicable)
4.        G        You must make restitution in accordance with 18 U.S.C. §§ 3663DQG3663Aor any other statute authorizingDVHQWHQFHRI
                   restitution. (check ifapplicable)
5.       G
         ✔         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.        G        You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
                   directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                   reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7        G        You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      5     of        8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        6      of         8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. Substance Abuse Treatment – You shall participate in and successfully complete a substance abuse treatment and/or
  cognitive based life skills program, which will include drug/alcohol testing and/or outpatient counseling, as approved and
  directed by the probation office. You shall refrain from the use and possession of beer, wine, liquor, and other forms of
  intoxicants while participating in substance abuse treatment. Further, you shall be required to contribute to the costs of
  services for such treatment, as approved and directed by the probation office based upon your ability to pay.
  2. Mental Health Treatment - You shall participate in and successfully complete a mental health treatment program, which
  may include testing, evaluation, and/or outpatient counseling, as approved and directed by the probation office. You shall
  refrain from the use and possession of beer, wine, liquor, and other forms of intoxicants while participating in mental health
  treatment. Further, you shall be required to contribute to the costs of services for such treatment, as approved and directed
  by the probation office based upon your ability to pay.

  3. Debt Obligations - You shall be prohibited from incurring new credit charges, opening additional lines of credit, or
  negotiating or consummating any financial contracts without the approval of the probation officer.

  4. Access to Financial Information - You shall provide the probation officer access to any requested financial information,
  including personal income tax returns, authorization for release of credit information, and any other business financial
  information in which you have a control or interest.

  5. Warrant less Search - To ensure compliance with all conditions of release, the defendant shall submit to the search of
  his/her person, and any property, residence, business or automobile under his/her control by the probation officer, or any
  other authorized person under the immediate and personal supervision of the probation officer without a search warrant at
  a reasonable time and in a reasonable manner. Provided, however, the defendant shall be required to submit to any
  search only if the probation officer has reasonable suspicion to believe the defendant has violated a condition or conditions
  of release.

  6. Possession of Weapons - You shall not possess, have under your control, or have access to any firearm, explosive
  device, or other dangerous weapons, as defined by federal, state, or local law.

  7. True Name - You shall use your true name at all times and will be prohibited from the use of any aliases, false dates of
  birth, social security numbers, places of birth, and any other pertinent demographic information.

  8. Report to Probation Officer after Release from Custody - You shall report, in person, to the probation office in the district
  to which you are released within 72 hours of discharge from custody.

  9. Deportation Compliance - You shall not re-enter the United States without legal authorization.

  Note: A written statement of the conditions of release was provided to the Defendant by the Probation Officer in open
  court at the time of sentencing.
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page       7        of          8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                     JVTA Assessment*     Fine                             Restitution
TOTALS             $ 700.00                     $                      $ WAIVED                         $ 218,000.00


G The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                   Restitution Ordered                     Priority or Percentage
 Department of Employment,                                                                       $218,000.00
 Training, and Rehabilitation




TOTALS                               $                       0.00        $                218,000.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine     G restitution.
      G the interest requirement for the         G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      8      of         8
DEFENDANT: JACQUELINE LOUISA GENTLE
CASE NUMBER: 2:12-CR-0463-JCM-VCF-3

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   700.00             due immediately, balance due

           G not later than                                      , or
           ✔ in accordance with G C,
           G                                      G D,     G     E, or    ✔ F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                G C,       G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            You shall make restitution payments at a rate at no less than 10% of gross income subject to an adjustment by the
            probation officer based upon your ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




✔ Joint and Several
G
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.

       Joint and Several with co-defendants Frederick Vernon Williams, Denise Allison Williams, and Carolyn Shelmadine
       Willis-Casey, 2:12-cr-00463-JCM-VCF.


G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
